PETITION EOS. REHEARING.
PRICK, I.
Counsel for apppellant have filed a petition for a rehearing supplemented by an argument in which they strenuously insist that we erred in assuming that practically all the issues of fact presented by the pleadings were submitted to and passed on by the jury as issues of law. Upon the contrary, they insist that only certain specific issues were submitted to the jury, and that, therefore, there are some questions both of law and fact that have not yet been passed on.
In deference to counsel’s request for a rehearing, we have again carefully gone over the entire record with the result that we are more firmly convinced, if possible, than ever that our former conclusion is not only right, but is the only one permissible in view of the entire record. As we said in the opinion, the record is entirely too voluminous to admit of even a condensed statement of either the issues or the evidence except in the most general terms. We remark, however, that the only equitable features of the entire case were presented in the complaint of George and Huida Nay-lor wherein they sought a cancellation of their mortgage, and in appellant’s counterclaim, ■ in which he sought a foreclosure of the mortgage in question. In view that counsel insist that we have misconceived the issues presented for determination by the jury, and that we have not stated them correctly, we shall restate them in the briefest terms possible, namely: (1) George and Huida Naylor by their complaint sought a cancellation of the mortgage which they made *322and delivered to secure tbe faithful performance of tbe stipulations of a certain contract. (2) Appellant’s answer to said complaint in wbicb be denied the claims of George and Huida Naylor and affirmatively set forth tbe facts why those claims should not prevail. (3) Appellant’s counterclaim wherein he set forth the making of the contract aforesaid and his interest therein, the obligations thereby assumed by George and Huida Naylor and others who were parties thereto, the breaches of said contract and the amount of damages he sustained by reason thereof, the giving of the mortgage to secure any possible damages that might arise by reason of the breaches of the contract, and, lastly, that the mortgage be foreclosed and the mortgaged premises sold, and the proceeds thereof applied to pay such damages. (4) Appellant’s cross-complaint, in which he sets forth that said George, Nelson A., Lester O. and W. S. Naylor, and W. G. Clark, were all parties to said contract, and again recites the alleged breaches thereof and the amount of damages he sustained by reason thereof, and therefore prays that the parties last named, except George Naylor, be made parties to the action and be required tO' defend therein. The order was made and the parties all appeared in the action. W. S. Naylor and W. G. Clark made no special defense, except that they were bankrupts and had been discharged as such. The other Naylors, however, answered in detail, and after, in part at least, denying the alleged breaches of the contract, they affirmatively averred that the terms of the contract had in part at least been complied with; that with respect to other parts a settlement had been had; that all the Naylors, except W. S. Naylor, had been discharged and released from any gnd all obligations assumed by said contract; and, lastly, alleged fraud and misrepresentation in material matters on the part of appellant’s assignors who were parties to said contract. They therefore prayed that appellant take nothing by his counterclaim and cross-complaint, and that the mortgage be canceled as prayed for in the original complaint of George and Huida Naylor.
*323To these defenses appellant replied by denying some and by avoiding others. When the issues had thus been framed, all the parties herein moved the court to transfer “the above-entitled cause from the equity division of this court to the law division thereof.” Subsequently, after the attorneys for all the parties, including appellant, had argued the matter, the court made an order in which it appears that “by consent of the respective attorneys it is ordered that the within case be, and it is hereby, transferred to the law division of this court.” The case came on for trial in that court, and the court in its charge to the jury submitted to them all the issues that were presented by appellant’s answer and counterclaim, including the allegations contained in his cross-complaint, the issues presented by the Naylors in their answer to the counterclaim, and by the reply of appellant thereto. The issues alone, as submitted to the jury, cover twelve sheets of typewritten legal cap. In submitting the issues, nothing was omitted except the question of whether the mortgage should be canceled on the one hand, or whether it should be foreclosed on the other. These were, however, not issues of fact, but were to be determined alone from what the jury might find to be the facts. The principal defenses in the answer of the Naylors other than W. S. Naylor were that the interest in the sheep leased by the contract in question had been divided, the Naylors other than W. S. Nay-lor having taken one-half and W. S. Naylor and W. G. Clark the other half, that the mortgage was thereafter held only for the first half, that there had been a full settlement with respect to the first half, and that the parties, including the mortgagors, were therefore released and discharged from all obligations with respect thereto, and that by.reason thereof the mortgage given by George and Huida Naylor was discharged and should be released of record. Appellant joined issue upon these defenses in his reply, and the whole matter was submitted to the jury as aforesaid. The jury were asked to determine whether the Naylors other than W. S. Naylor and W. G. Clark were liable in damages to appellant and in what amount, if any. The jury returned a *324general verdict in which tbey found that the Naylors other than W. S. Naylor and W. G. Clark were not indebted to appellant, but that W. S. Naylor and W. G. Clark were indebted to him in the sum of nine thousand dollars. After this verdict was returned as stated in the opinion, appellant filed a motion for a new trial so far as the verdict was in favor of the Naylors. The motion was denied. The legal status of the case thus was simply this: All the issues to be tried in the case were presented by appellant’s counterclaim and cross-complaint, the answer containing the affirmative defenses to the counterclaim and cross-complaint filed by the Naylors and Clark and appellant’s reply to these answers. Te question whether the mortgage given by George and Huida Naylor should be canceled or not therefore depended entirely upon whether the defenses set up by them and the other Naylors interested with them were established or not. If they were established, nothing remained for any court to do except to enter a decree canceling the mortgage, and, if not established, then to order a decree of foreclosure for the amount found' due the appellant for the established breaches of the contract. The jury must have found that there was a segregation of the interests of the Naylors other than W. S. Naylor and W. G. Clark, and that the former had fully settled all claims against them on the contract, while W. S. Naylor and W. G. Clark alone were indebted to appellant on the contract for said sum of nine thousand dollars. The question of whether the interests under the contract were divided between the Naylors other than W. S. Naylor on the one hand and W. S. Naylor and "W. G. Clark on the other was directly presented by the pleadings and issues submitted to the jury, and hence was included in their general verdict. If there was such a division, and the jury must have found that there was, and they further must have :found that nothing was owing upon the half intei*est for which the mortgage was to stand as security after the division, and if this be true, then there was nothing for which the mortgage could be foreclosed, and as we said in the opinion, the court could do nothing else except what it did, *325namely, enter a decree canceling tbe mortgage and dismiss tbe appellant’s counterclaim so far as tbe same related to tbe Naylors other than W. S. Naylor and W. G. Clark and to tbe foreclosure of tbe mortgage, for tbe reason tbat tbe jury bad disposed of tbe questions of fact presented by tbe counterclaim and answers thereto, and there were no other questions of fact to be passed on. Counsel are 3 therefore in error in saying tbat there are any questions of either law or fact left undisposed of. Nor can they complain because tbe court did not in terms review all tbe facts tbat were presented to tbe jury, and declined to make bis own findings thereon. Courts certainly have tbe right to treat questions as tbe parties to tbe action have treated them and to deal with them accordingly. If counsel’s contentions are sound tbat they did not treat tbe submission of tbe questions of fact to tbe jury and their general verdict thereon as final, why did they make a motion for a new trial ? If tbe verdict was to be advisory only, no motion for a new trial was necessary or even proper. All tbat counsel need have done was to ask tbe court to make findings of its own either in harmony with tbe findings of tbe jury or contrary thereto. While, as we have said in tbe principal opinion, tbe proceedings were somewhat irregular, yet neither party is in a position to complain of tbe irregularities.
Tbe petition should be, and it accordingly is, denied.
STBAITP, C. J., and McOAKTY, J., concur.